                       IN THE UNITED STATES DISTRJICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division



  Patrick Pizzella,
  Acting Secretary of Labor,
   United States Department of Labor,

                                 Plaintiff,                  Civil Action No. 1:18-cv-366
                                                             Hon. Liam O'Grady
                                                             Hon. John F. Anderson


  Mercy Services of Health,Inc.,et al.

                                 Defendants.




                                              ORDER


       Before the Court is the Plaintiffs Amended Motion for Default Judgment(Dkt. 66)and

Magistrate Judge John P. Anderson's Proposed Findings ofFact and Recommendations(Dkt. 77)

("Recommendation"). Upon review and consideration ofthe filings in this matter and associated

exhibits, the Court finds cause to strike Plaintiffs Exhibit A(Dkt. 76-1), attached in support of

the proposed damages award.

       The Court strikes this exhibit for the reasons Judge Anderson addressed in his

Recommendation,as well as for additional illogical and improbable entries throughout the

document. The Court cannot in good faith award damages based on data showing,in its very

first entry, that an employee worked 128 hours in a pay period that both began and ended on

June 17,2016. Id. at 1. Extraordinary hours indicated for supposed one-day pay periods plague

much ofthe exhibit.
